Title: To Thomas Jefferson from Thomas Beale Ewell, 27 December 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            
                        27 Dec. 1806
                     
                        
                         
                     
                        
                           Mr. Jefferson subscribed for 
                           
                        
                        
                           
                               1  copy of Discourses on Chemistry
                           
                              $ 3:
                           
                        
                        
                           
                           $ 3:
                        
                     
                  
                        
                            
                        
                    